          Case 1:20-cv-04260-JGK Document 84 Filed 08/21/20 Page 1 of 2




                                                   August 21, 2020

VIA CM/ECF

The Honorable John G. Koeltl
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007-1312

        RE:     Joint Request to Stay Responsive Pleading Deadline and Set Briefing
                Schedule in State of New York, et al. v. U.S. Department of Education, et al.,
                No. 1:20-cv-4260-JGK (S.D.N.Y.)

Dear Judge Koeltl:

        Plaintiffs the State of New York and the Board of Education of the City School District
of the City of New York (“Plaintiffs”) and Defendants United States Department of Education
and Elisabeth DeVos, in her official capacity as the Secretary of Education (“Defendants”)
(collectively, the “Parties”), jointly notify the Court of the Parties’ intent to file cross-motions for
summary judgment in the above-referenced case, and request that the Court: (1) set the Parties’
proposed briefing schedule below; and (2) stay Defendants’ deadline to answer Plaintiffs’
complaint, currently set for August 24, 2020, until 30 days after the Court’s rulings on the
Parties’ summary judgment motions. The Parties further request that the Court set any pre-
motion conference required under Section II.B. of this Court’s individual practices for no later
than 14 days prior to the deadline for Plaintiffs’ motion for summary judgment.

        The Parties jointly propose the following briefing schedule:

        (1) By September 3, 2020, Defendants will lodge the full administrative record on the
            Final Rule, 85 Fed. Reg. 30,026 (May 19, 2020), in a format to be agreed on by the
            Parties;

        (2) By October 8, 2020, Plaintiffs will file their motion for summary judgment;

        (3) By November 5, 2020, Defendants will file their cross-motion for summary
            judgment;

        (4) By December 3, 2020, Plaintiffs will file their opposition to Defendants’ cross-
            motion for summary judgment; and

        (5) By December 31, 2020, Defendants will file their reply brief.
         Case 1:20-cv-04260-JGK Document 84 Filed 08/21/20 Page 2 of 2




        Defendants will file their answer no later than 30 days following the Court’s ruling on the
Parties’ motions, if the case remains pending.


                                       Respectfully submitted,

 LETITIA JAMES                                       ETHAN P. DAVIS
 Attorney General of the State of New York           Acting Assistant Attorney General

 By: /s/ Joseph Wardenski                            JENNIFER B. DICKEY
 Joseph Wardenski, Senior Trial Counsel              Deputy Associate Attorney General
 Matthew Colangelo
   Chief Counsel for Federal Initiatives             DAVID M. MORRELL
 Morenike Fajana, Special Counsel                    Deputy Assistant Attorney General
 Lindsay McKenzie, Assistant Attorney General
 Office of the New York State Attorney General       CARLOTTA WELLS
 28 Liberty Street                                   Assistant Branch Director
 New York, NY 10005
 Phone: (212) 416-8441                               /s/ Benjamin T. Takemoto
 Fax: (212) 416-6007                                 BENJAMIN T. TAKEMOTO
 Joseph.Wardenski@ag.ny.gov                          (DC Bar # 1045253)
                                                     Trial Attorney
 Attorneys for the State of New York                 United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     Ben Franklin Station, P.O. Box No. 883
 JAMES E. JOHNSON                                    Washington, DC 20044
 Corporation Counsel of the City of New York         Phone: (202) 532-4252
                                                     Fax: (202) 616-8460
 By: /s/ Sabita Krishnan                             E-mail: benjamin.takemoto@usdoj.gov
 Sabita Krishnan
 Joseph Pepe                                         Attorneys for Defendants
 Tonya Jenerette
 Assistant Corporation Counsel
 100 Church Street
 New York, New York 10007
 (212) 356-2273
 skrishna@law.nyc.gov

 Attorneys for the Board of Education of the City
 School District of the City of New York




                                                 2
